IN THE UNITED STATES BANKRUPTCY COURT
DISTRICT OF KANSAS

In Re:

CAH ACQUISITION COMPANY # 5, Case Number 19-10359
Chapter 11
Debtor.

AFFIDAVIT IN ACCORDANCE WITH 11 U.S.C. § 327
AND BANKRUPTCY RULE 2014

STATE OF KANSAS )
)ss.
COUNTY OF SHAWNEE i)

PATRICA E. HAMILTON, being first duly sworn on oath, states as follows:

1. Affiant is a duly licensed and practicing attorney in the State of Kansas and is
admitted to practice in the Federal Court in Kansas. Affiant is a Partner of the
law firm of Stevens & Brand, LLP, which has offices located at 900
Massachusetts Street, Suite 500, P.O. Box 189, Lawrence, Kansas 66044-0189,

and at 917 S.W. Topeka Boulevard, Topeka, Kansas 66612.

2. To the best of Affiant’s knowledge, the Affiant, the law firm of Stevens & Brand,
LLP, and the other Partners and Associates of Stevens & Brand, LLP, have no

other connection with the Chapter 11 Trustee (besides representation in this

matter), creditors, any other party in interest, their respective attorneys and

accountants, the United States Trustee, or any person employed in the office of

the United States Trustee.

3. Upon information and belief, Affiant, Stevens & Brand, LLP, and the other

Partners and Associates of Stevens & Brand, LLP, do not represent any interests

adverse to the Chapter 11 Trustee or the estate in the matters upon which it is to

be engaged for the Chapter 11 Trustee.

4. Stevens & Brand, LLP has significant experience and capability in Chapter 11

Bankruptcy proceedings, representation of debtors-in-possession, and Chapter

11 trustees, and Affiant and the other attorneys employed by Stevens & Brand,

LLP are well-qualified to act as counsel for the Chapter 11 Trustee.

Case 19-10359 Doc#43 _ Filed 03/29/19 Page 1of2

 
IN THE U.S. BANKRUPTCY COURT, DISTRICT OF KANSAS
In Re: CAH ACQUISITION COMPANY #8, Debtor

Affidavit In Accordance with 14 U.S.C. § 327...

Page 2 of 2

5. The hourly rates charged by Stevens & Brand, LLP in this bankruptcy proceeding
are fair, reasonable, and consistent with the prevailing rates of other law firms
with similar experience and capability in Chapter 11 Bankruptcies. No
agreement or understanding exists between Affiant and any other person for any
division or sharing of compensation, which is prohibited by statute.

6, Affiant understands that there is a continuing duty to disclose the existence of
any such adverse interest during the pendency of this Bankruptcy proceeding.

7. This Affidavit is made in accordance with 14 U.S.C. § 327 and Bankruptcy Rule
2014.

FURTHER, AFFIANT SAYETH NAUGHT.

Dated: March 27, 2019.
©

PATRICIA E. HAMMILTON, #13263

   

Subscribed and sworn to before me this 27" day of March, 2019.
[& te crear]
NOTARY Pustic—s wep KANSAS

Ld’ b v4
‘(ay apr exe. De NOZARY PUBLIC af PEL
My Appointment Expires: _/// b/ 202A,

 

    

   

2
Case 19-10359 Doc#43 Filed 03/29/19 Page 2 of 2

 
